Citation Nr: 1725041	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-33 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance for 2013.

(The issues of service connection for right wrist and knee disabilities and of higher ratings for neck, thoracic spine, gastroesophageal reflux disease, allergic rhinitis, and right shoulder sprain disabilities; and issues of service connection for sleep apnea, left shoulder disability, left wrist disability, testicular disability, and erectile dysfunction, as well as the issues of higher ratings for residuals of a right hand 5th metacarpal fracture and hemorrhoids, are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from February 2002 to December 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Medical Center in Dallas, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for a 2013 clothing allowance which the VA Medical Center in Dallas, Texas denied in July 2013.  He filed a VA Form 9 substantive appeal in December 2013.  In it, he indicated that he wants a travel Board hearing at the local VA office.  In light of the above, this appeal case must be remanded to schedule such a hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel Board hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




